PER CURIAM.
WHEREAS, the judgment of this court was entered on April 9, 1963 (151 So.2d 687) affirming in part and reversing in part, with directions, the summary final judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 25, 1964 (164 So.2d 813) and mandate dated April 21, 1964, now lodged in this court, quashed this court’s judgment and remanded the cause for disposition not inconsistent with the views expressed in the opinion and judgment of the Supreme Court of Florida in the case of Confederation Life Ass’n v. Ugalde (164 So.2d 1), opinion filed February 24, 1964;
NOW, THEREFORE, it is Ordered that irie mandate of this court issued on April 25, 1963 is withdrawn, so much of this court’s opinion and judgment filed April 9, 1963 that is in conflict with the said opinion and judgment of the Supreme Court of Florida in this cause and in the Ugalde case, supra, is hereby vacated, the judgment appealed is reversed and the cause is remanded to the Circuit Court with directions to dismiss the complaint; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, F.A.R., 31 F.S.A.).